EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of Freestone Resources, Inc. (the “Company”) on Form 10-Q for the period endedMarch31, 2011 as filed with the Securities and Exchange Commission (the “Report”), each of the undersigned, in the capacities and on the dates indicated below, hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1.the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.the information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. Dated:May 12, 2011 /s/ Clayton Carter Name: Clayton Carter Title:President and Chief Executive Officer Dated:May 12, 2011 /s/ James F. Carroll James F. Carroll Chief Financial Officer
